DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the amendment filed on 02/10/2022.
Claims 1, 5, 9, 10, 14, 18 and 19 have been amended and are hereby entered.
Claims 7, 8, 16 and 17 have been canceled.
Claims 1-6, 9-15, 18 and 19 are currently pending and have been examined.
This action is made FINAL.
Response to Arguments
Applicant’s arguments, see page 10, filed 02/10/2022, with respect to the objections to the specification and drawings have been fully considered and are persuasive. Applicant’s amendments to the specification resolve all the objections in both the drawings and specification. The objections to the specification and drawings have been withdrawn. 
Applicant’s arguments, see pages 10-11, filed 02/10/2022, with respect to the 35 U.S.C. 101 rejections of claims 1-19 have been fully considered but are not persuasive. The 35 U.S.C. 101 rejections of claims 1-19 have been maintained.
First, Applicant argues that the claims do not recite a method for organizing human activity. Specifically, Applicant argues that because the claims do not recite the actions taken by the vendor/carrier (i.e. the final choice of mailer), and because the claimed invention is agnostic towards how the vendor/carrier utilize their employees to deliver the item, the claims do not recite a Certain Method of Organizing Human Activity. Examiner respectfully disagrees. Applicant appears to be arguing that because the claims do not recite the management of human behavior that the claims do not recite a method of organizing human activity. However, per MPEP 2106.04(a)(2) II., commercial interactions also fall under “Certain Methods of Organizing Human Activity”. It is commercial interactions that the claimed invention recites a Certain Method of Organizing Human Activity. The choice of mailer to use to package a good for shipment and determining where to deposit a package are parts of the commercial interaction of shipping an item from a vendor to the recipient. Amended claim 1, specifically in the limitation “receiving, at the coordination server from the vendor computing device, a selection of a mailer definition from the subset”, recites a vendor choosing a mailer form the list provided by the claimed invention. The last two limitations of amended claim 1, the “returning…” and “responsive to…” limitations, recite providing the carrier with the receptacle in which to deposit the package. Both portions of amended claim 1 are managing the commercial interaction of shipping a package, regardless of if the vendor and/or carrier subsequently decide to ignore the output of the claimed invention or change their mailer selection. Further, at least paragraphs [0003], [0016], [0019] of Applicant’s specification indicate the improvement provided by Applicant’s invention is a reduction in failed delivery attempts by reducing the mailer selections that are not compatible with the customer receptacle. This improvement is increasing the efficiency of the commercial interaction of package delivery. Therefore, the claims recite managing a commercial interaction and thus a Certain Method of Organizing Human Activity.
Applicant then argues on page 11 that the claims integrate their recited mental process into a practical application by implementing a coordination server to interact with the vendor and carrier devices without the vendor and carrier devices needing to be reconfigured multiple times to interact with each other directly. Applicant argues that the use of the coordination server improves the functioning of the infrastructure and thus integrates the mental process into a practical application. Examiner respectfully disagrees. Per MPEP 2106.04(a)(2) III.C., “examiners should review the specification to determine if the claimed invention is described as a concept that is performed in the human mind and applicant is merely claiming that concept performed…2) in a computer environment…In these situations, the claim is considered to recite a mental process”. In at least Fig. 1 and paragraph [0023] of Applicant’s specification (“The server 148 also includes a communications interface 208 enabling the server 148 to exchange data with other computing devices, e.g. the client device 124, the vendor device 128 and the carrier device 144, via the network 132”) the disclosure shows the server/client architecture being used to communicate information in the claimed invention. While the vendor/carrier devices may only need to be reconfigured to communicate with the coordinating server, client devices only needing to be configured to communicate with a central server is not an improvement to the server/client architecture. Instead, the claim is merely performing a mental process in a server/client architecture environment.
When considering if the relationship between the coordinating server, vendor devices and carrier devices integrates the mental process into a practical application, MPEP 2106.05(f) states “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.” As computers are being used in a server/client architecture to implement the mental process, the additional elements of claim 1 do not integrate its mental process into a practical application. The 35 U.S.C. 101 rejections are maintained.
Applicant’s arguments, see pages 11-12, filed 02/10/2022, with respect to the 35 U.S.C. 103 rejections of claims 1-19 have been fully considered. While the customer profiles as argued by Applicant are taught by the “delivery location corpus” of the Trim et al. (U.S. Pre-Grant Publication No. 2021/0064709, hereafter known as Trim) reference as discussed below, the amended claim 1 nevertheless is novel/non-obvious over the cited prior art of record for the reasons outlined below. Independent claims 10 and 19 are also novel/non-obvious by the same reasoning as claim 1, and the dependent claims of all three independent claims are novel/non-obvious by virtue of their dependence on a novel/non-obvious independent claim. The 35 U.S.C. 103 rejections of claims 1-19 have been withdrawn.
Claim Interpretation
Examiner notes that Applicant’s amendment to claim 5 has removed the contingent limitations that were present in the original version of the claim.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 10-15 and 18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 10 recites the limitation "the coordination server" in the “responsive to…” limitation. A coordination server is not introduced previously in claim 10. There is insufficient antecedent basis for this limitation in the claim. 
Claims 11-15 and 18 are rejected by virtue of their dependence on claim 10. For the purposes of examination, Examiner is interpreting “the coordination server” as “a coordination server”.
Claim 14 is additionally rejected because Applicant’s amendments have made it unclear how the computing device of claim 10 would perform the functions, as well as the amendments appearing to omit elements. Specifically, the first limitation of claim 14 reads “responsive to receiving the mailer definition selection, receive a mailer definition”. It is unclear in the operation of the claimed invention how the claimed invention receives an additional mailer definition in response to receiving a mailer definition selection. Claim 14 then goes on to recite “when no receptacle definition from the retrieved profile is compatible, store a and” without reciting what is being stored. Finally, claim 14 recites “store a the identifier of the compatible receptacle…”, leaving the claim ambiguous whether another piece of information is being stored in addition to the receptacle identifier. These limitations make the scope of the claim indefinite. For the purposes of examination, Examiner is interpreting claim 14 as being of similar scope to that of claim 5. Specifically, with the “receive a mailer definition” after “responsive to” removed, and the “when no receptacle definition from the retrieved profile is compatible, store a” removed. Examiner is also interpreting the final limitation of claim 14 as “store the identifier of the compatible receptacle…”.
Claim 15 is additionally rejected by virtue of its dependence on claim 14.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6, 9-15, 18 and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite selecting a mailer for a commercial transaction. 
In claim 1, the limitation of “A method, comprising: storing, at a coordination server, (i) a plurality of customer profiles corresponding to recipients of items shipped by a vendor via a carrier containing respective profile identifiers and receptacle definitions associated with customer locations, and (ii) a plurality of mailer definitions containing dimensions for respective mailers”, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components (“a coordination server”). That is, nothing in the claim element precludes the step from practically being performed by writing down dimensions for mailers and receptacles using pen and paper, which per MPEP 2106.04(a)(2) III. falls under a mental process “The courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea.” Similarly, the limitation of “receiving, at the coordination server from a vendor computing device, a request containing a selected one of the profile identifiers associated with a transaction; retrieving, at the coordination server, the profile corresponding to the selected profile identifier; and transmitting, from the coordination server to the vendor computing device: (i) at least a subset of the mailer definitions and, (ii) for each mailer definition in the subset, respective indications of compatibility between the mailer definition and each of the receptacle definitions contained in the retrieved profile; receiving, at the coordination server from the vendor computing device, a selection of a mailer definition from the subset; storing, at the coordination server, a transaction identifier in association with (i) the selected mailer definition and (ii) an identifier of a compatible one of the receptacle definitions; returning the transaction identifier from the coordination server to the vendor computing device, for provision to a carrier computing device; and responsive to receiving a request at the coordination server from the carrier computing device, containing the transaction identifier, returning the compatible receptacle definition to the carrier computing device”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components (“the coordination server”, “a vendor computing device”, “a carrier computing device”). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. 
In addition, claim 1 recites the concept of presenting compatible mailers for shipping an order to a customer which is a certain method of organizing human activity including managing commercial interactions. A method, comprising: storing (i) a plurality of customer profiles corresponding to recipients of items shipped by a vendor via a carrier containing respective profile identifiers and receptacle definitions associated with customer locations, and (ii) a plurality of mailer definitions containing dimensions for respective mailers; receiving a request containing a selected one of the profile identifiers associated with a transaction; retrieving the profile corresponding to the selected profile identifier; and transmitting: (i) at least a subset of the mailer definitions and, (ii) for each mailer definition in the subset, respective indications of compatibility between the mailer definition and each of the receptacle definitions contained in the retrieved profile; receiving a selection of a mailer definition from the subset; storing a transaction identifier in association with (i) the selected mailer definition and (ii) an identifier of a compatible one of the receptacle definitions; returning the transaction identifier, for provision to a carrier; and responsive to receiving a request, containing the transaction identifier, returning the compatible receptacle definition to the carrier all, as a whole, fall under the category of managing commercial interactions. The claim falls into the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Mere recitation of generic computer components does not remove the claim from this grouping. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of a coordination server, a vendor computing device and a carrier computing device. The recited additional elements are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The combination of these additional elements is also no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a coordination server, a vendor computing device and a carrier computing device amount to no more than mere instructions to apply the exception using generic computer components. The combination of these additional elements is also no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claim 2 further limits the abstract idea of claim 1 while introducing the additional elements of a client device and an e-commerce website hosted by the vendor computing device. The claim does not integrate the abstract idea into a practical application because the elements of a client device and an e-commerce website hosted by the vendor computing device are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components. Adding these new additional elements into the additional elements from claim 1 still amounts to no more than mere instructions to apply the exception using generic computer components. The claim also does not amount to significantly more than the abstract idea because mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claims 3-6 further limit the abstract idea of claim 1 without adding any new additional elements. Therefore, by the analysis of claim 1 above these claims, individually and as an ordered combination, do not integrate the abstract idea into a practical application nor amount to significantly more than the abstract idea. The claims are not patent eligible.
Claim 9 further limits the abstract idea of claim 1 while introducing the additional element of sending alternative delivery data to the carrier computing device. The claim does not integrate the abstract idea into a practical application because the element of sending alternative delivery data to the carrier computing device is insignificant data transmission extra-solution activity. Adding this new additional element into the additional element from claim 8 still amounts to no more than mere instructions to apply the exception using generic computer components and insignificant extra-solution activity. The claim also does not amount to significantly more than the abstract idea because mere instructions to apply an exception using generic computer components cannot provide an inventive concept, and sending data over a network is well-understood, routine and conventional extra-solution activity per MPEP 2106.05(d) II. The claim is not patent eligible.
In claim 10, the limitation of “a memory storing (i) a plurality of customer profiles corresponding to recipients of items shipped by a vendor via a carrier, the customer profiles containing respective profile identifiers and receptacle definitions associated with customer locations, and (ii) a plurality of mailer definitions containing dimensions for respective mailers”, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components (“a memory”). That is, nothing in the claim element precludes the step from practically being performed by writing down dimensions for mailers and receptacles using pen and paper, which per MPEP 2106.04(a)(2) III. falls under a mental process (“The courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea.”). Similarly, the limitation of “a processor configured to: receive, from a vendor computing device, a request containing a selected one of the profile identifiers associated with a transaction; retrieve the profile corresponding to the selected profile identifier; and transmit, to the vendor computing device: (i) at least a subset of the mailer definitions and, (ii) for each mailer definition in the subset, respective indications of compatibility between the mailer definition and each of the receptacle definitions contained in the retrieved profile; receive, from the vendor computing device, a selection of a mailer definition from the subset; store, in the memory, a transaction identifier in association with (i) the selected mailer definition and (ii) an identifier of a compatible one of the receptacle definitions; return the transaction identifier to the vendor computing device, for provision to a carrier computing device; and responsive to receiving a request at the coordination server from the carrier computing device, containing the transaction identifier, return the compatible receptacle definition to the carrier computing device”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components (“a processor”, “a vendor computing device”, “coordination server” and “a carrier computing device”). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. 
In addition, claim 10 recites the concept of presenting compatible mailers for shipping an order to a customer which is a certain method of organizing human activity including managing commercial interactions. Storing (i) a plurality of customer profiles corresponding to recipients of items shipped by a vendor via a carrier, the customer profiles containing respective profile identifiers and receptacle definitions associated with customer locations, and (ii) a plurality of mailer definitions containing dimensions for respective mailers; receive a request containing a selected one of the profile identifiers associated with a transaction; retrieve the profile corresponding to the selected profile identifier; and transmit: (i) at least a subset of the mailer definitions and, (ii) for each mailer definition in the subset, respective indications of compatibility between the mailer definition and each of the receptacle definitions contained in the retrieved profile; receive a selection of a mailer definition from the subset; store a transaction identifier in association with (i) the selected mailer definition and (ii) an identifier of a compatible one of the receptacle definitions; return the transaction identifier for provision to a carrier; and responsive to receiving a request, containing the transaction identifier, return the compatible receptacle definition to the carrier all, as a whole, fall under the category of managing commercial interactions. The claim falls into the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Mere recitation of generic computer components does not remove the claim from this grouping. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of a computing device, a memory, a communications interface, a processor, vendor computing device, the coordination server, and a carrier computing device. The recited additional elements are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The combination of these additional elements is also no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a computing device, a memory, a communications interface, a processor, vendor computing device, the coordination server and a carrier computing device amount to no more than mere instructions to apply the exception using generic computer components. The combination of these additional elements is also no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claim 11 further limits the abstract idea of claim 10 while introducing the additional elements of a client device and an e-commerce website hosted by the vendor computing device. The claim does not integrate the abstract idea into a practical application because the elements of a client device and an e-commerce website hosted by the vendor computing device are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components. Adding these new additional elements into the additional elements from claim 10 still amounts to no more than mere instructions to apply the exception using generic computer components. The claim also does not amount to significantly more than the abstract idea because mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claims 12-15 further limit the abstract idea of claim 10 without adding any new additional elements. Therefore, by the analysis of claim 10 above these claims, individually and as an ordered combination, do not integrate the abstract idea into a practical application nor amount to significantly more than the abstract idea. The claims are not patent eligible.
Claim 18 further limits the abstract idea of claim 10 while introducing the additional element of sending alternative delivery data to the carrier computing device. The claim does not integrate the abstract idea into a practical application because the element of sending alternative delivery data to the carrier computing device is insignificant data transmission extra-solution activity. Adding this new additional element into the additional element from claim 17 still amounts to no more than mere instructions to apply the exception using generic computer components and insignificant extra-solution activity. The claim also does not amount to significantly more than the abstract idea because mere instructions to apply an exception using generic computer components cannot provide an inventive concept, and sending data over a network is well-understood, routine and conventional extra-solution activity per MPEP 2106.05(d) II. The claim is not patent eligible.
In claim 19, the limitation of “store (i) a plurality of customer profiles corresponding to recipients of items shipped by a vendor via a carrier, the customer profiles containing respective profile identifiers and receptacle definitions associated with customer locations, and (ii) a plurality of mailer definitions containing dimensions for respective mailers”, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components (“a non-transitory computer-readable medium”, “a processor” and “a computing device”). That is, nothing in the claim element precludes the step from practically being performed by writing down dimensions for mailers and receptacles using pen and paper, which per MPEP 2106.04(a)(2) III. falls under a mental process (“The courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea.”). Similarly, the limitation of “receive, from a vendor computing device, a request containing a selected one of the profile identifiers associated with a transaction; retrieve the profile corresponding to the selected profile identifier; and transmit, to the vendor computing device: (i) at least a subset of the mailer definitions and, (ii) for each mailer definition in the subset, respective indications of compatibility between the mailer definition and each of the receptacle definitions contained in the retrieved profile; receive, from the vendor computing device, a selection of a mailer definition from the subset; store a transaction identifier in association with (i) the selected mailer definition and (ii) an identifier of a compatible one of the receptacle definitions; return the transaction identifier to the vendor computing device, for provision to a carrier computing device; and responsive to receiving a request from the carrier computing device, containing the transaction identifier, return the compatible receptacle definition to the carrier computing device”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components (“a non-transitory computer-readable medium”, “a processor”, “a computing device”, “a vendor computing device”, “a carrier computing device”). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. 
In addition, claim 19 recites the concept of presenting compatible mailers for shipping an order to a customer which is a certain method of organizing human activity including managing commercial interactions. Store (i) a plurality of customer profiles corresponding to recipients of items shipped by a vendor via a carrier, the customer profiles containing respective profile identifiers and receptacle definitions associated with customer locations, and (ii) a plurality of mailer definitions containing dimensions for respective mailers; receive a request containing a selected one of the profile identifiers associated with a transaction; retrieve the profile corresponding to the selected profile identifier; and transmit: (i) at least a subset of the mailer definitions and, (ii) for each mailer definition in the subset, respective indications of compatibility between the mailer definition and each of the receptacle definitions contained in the retrieved profile; receive a selection of a mailer definition from the subset; store a transaction identifier in association with (i) the selected mailer definition and (ii) an identifier of a compatible one of the receptacle definitions; return the transaction identifier, for provision to a carrier; and responsive to receiving a request, containing the transaction identifier, return the compatible receptacle definition to the carrier all, as a whole, fall under the category of managing commercial interactions. The claim falls into the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Mere recitation of generic computer components does not remove the claim from this grouping. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of a non-transitory computer-readable medium, a processor, a computing device, a vendor computing device and a carrier computing device. The recited additional elements are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The combination of these additional elements is also no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a non-transitory computer-readable medium, a processor, a computing device, a vendor computing device and a carrier computing device amount to no more than mere instructions to apply the exception using generic computer components. The combination of these additional elements is also no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Novel/Non-Obvious
Regarding claim 1, the closest prior art of record is Trim et al. (U.S. Pre-Grant Publication No. 2021/0064709, hereafter known as Trim) in view of Osterhout (U.S. Pre-Grant Publication No. 2014/0067104, hereafter known as Osterhout), further in view of Friedli (U.S. Pre-Grant Publication No. 2020/0022520, hereafter known as Friedli). Trim teaches a method, comprising: storing, at a coordination server, (i) a plurality of customer profiles corresponding to recipients of items shipped by a vendor via a carrier, the customer profiles containing respective profile identifiers and receptacle definitions associated with customer locations (see [0017] “computing device 110 includes information repository 114… Information repository 114 includes, but is not limited to…delivery location data” and [0023] “the delivery location corpus contains attributes about delivery locations based on previous deliveries. For example, the delivery location corpus may contain specific drop-off points for a delivery location, such as a mailbox or covered porch. In addition, the delivery location corpus may contain images and dimensions of these drop-off points” and [0024] “packaging program 112 may receive the delivery address for the item in order to determine the optimal package design for that specific delivery location”. Delivery address is the profile identifier, and drop-off points in profile are the receptacle definitions); receiving, at the coordination server from a vendor computing device, a request containing a selected one of the profile identifiers associated with a transaction (see [0024] “Packaging program 112 receives a packaging notification (step 204)…In an embodiment, the notification is an order for the item to be packaged, for example, from the fulfillment center for an online retailer… packaging program 112 receives information with the notification from which to determine the optimal package design. For example, packaging program 112 may receive the delivery address for the item in order to determine the optimal package design for that specific delivery location” fulfillment center sends a request for packaging an item to be delivered to a delivery address); retrieving, at the coordination server, the profile corresponding to the selected profile identifier (see [0026] “packaging program 112 checks if an address was received with the notification and, if so, checks the address against the delivery location corpus in the system defaults. Packaging program 112 checks if the delivery location corpus contains acceptable drop-off points, for example, a mailbox or covered porch. In an embodiment, packaging program 112 determines if the delivery location corpus contains dimensions of the drop-off points. If the delivery location corpus contains dimensions of the drop-off points, packaging program 112 retrieves the dimensions of the drop-off points”). Trim also teaches storing an association of the selected mailer definition and a compatible one of the receptacle definitions in [0028], in which the system determines an optimal size/shape of the package to fit in a drop-off point at a location and notifies the carrier to deposit the package at the identified compatible drop-off point. 
Osterhout teaches transmitting, from the coordination server to the vendor computing device: (i) at least a subset of the mailer definitions (see [0070] “some human or other manual intervention may be desired before a packaging template is designed and cut. For example, in one embodiment, there are different available model arrangements for the to-be-packaged items, and each possibility may have different advantages…packaging customization engine 12 may identify multiple possible arrangements and graphically, audibly, or otherwise provide information that an operator can use to view information about the different arrangements, or the packaging designs for each arrangement) and receiving, at the coordination server from the vendor computing device, a selection of a mailer definition from the subset (see [0070] “an operator of system 10 may therefore provide some input as to which option should be selected for the customized packaging”). Osterhout also teaches storing a transaction identifier for the item and packaging information (order number in [0034]). 
Friedli teaches responsive to receiving a request at the coordination server from the carrier computing device, containing the transaction identifier, returning the compatible receptacle definition to the carrier computing device (see [0034] assistance system checking which drop-off location, mailbox or parcel box should be used for the item based on size. See [0070] for the carrier’s reader reading mail item information off a label to provide to the assistance system).
However, the combination of Trim, Osterhout and Friedli does not explicitly teach transmitting, for each mailer definition in the subset, respective indications of compatibility between the mailer definition and each of the receptacle definitions in the retrieved profile. Specifically, Trim only considers the optimal drop-off point and does not provide indications of compatibility with each of the drop-off points. Osterhout provides a subset of mailer definitions with indications of the advantages/disadvantages (i.e. costs in [0045]) of each, but the mailer definitions are not provided with indications of compatibility with each of respective drop-off points. In combination, Trim and Osterhout would present packaging options that could fit in the optimal drop-off point of Trim, but no indications would be provided regarding the packaging options’ ability to fit in other drop-off points. Friedli does not teach communications regarding mailer definitions with a vendor device. Adding Friedli to the combination would not cure this deficiency.
Other prior art of record also fails to cure the deficiency of Trim, Osterhout and Friedli. For example, https://www.pitneybowes.com/us/shipping-and-mailing/case-studies/how-to-pack-a-package.html (hereafter known as Pitney Bowes) teaches choosing a package size based on the items being shipped and the padding/protection material needing to ensure the item’s safety in transit. Pitney Bowes does not teach selecting a package based on compatibility with a receptacle associated with a customer profile.
As discussed in more detail in the 09/17/2021 Non-Final Rejection, Irwin et al. (U.S. Pre-Grant Publication No. 2015/0371187, hereafter known as Irwin) teaches transmitting indications of compatibility between each locker in a locker bank and a subset of mailer definitions. However, in Irwin the indications of compatibility are being transmitted to a computer associated with the locker bank at the time of delivery of a package to the locker bank by a courier. It would not have been obvious to one of ordinary skill in the art at the time of filing to combine this teaching of Irwin with the combination of Trim, Osterhout and Friedli. Specifically, because Irwin is indicating compatibility to a carrier/recipient computing device (instead of a vendor computing device) and making the indication at the time of delivery, after the packaging has been selected and the item shipped (instead of when determining the desired packaging), there would be no motivation for one of ordinary skill in the art to add indications of compatibility for each receptacle/mailer definition pair when presenting packaging options in the combination of Trim, Osterhout and Friedli. 
Therefore, while the elements of Applicant’s invention are found in the art individually, the combination of the elements that Applicant is claiming would not have been obvious to one of ordinary skill in the art at the time of filing. Thus, Applicant’s claim 1 overcomes the prior art of record and is non-obvious. 
Claims 2-6 and 9 are non-obvious by virtue of their dependence on non-obvious claim 1.
For similar reasons to those discussed above regarding claim 1, claim 10 is also non-obvious. Claims 11-15 and 18 are non-obvious by virtue of their dependence on non-obvious claim 10.
For similar reasons to those discussed above regarding claim 1, claim 19 is also non-obvious. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Futch et al. (U.S. Pre-Grant Publication No. 2020/0078828) teaches instructing delivery vehicles to stop making deliveries to a destination container when it is detected that the destination container is full
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MORONEY whose telephone number is (571)272-4403.  The examiner can normally be reached on Mon-Fri 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha H. Desai can be reached on (571) 270-7792.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.C.M./Examiner, Art Unit 3628                                                                                                                                                                                                        
                                                                                                                                                                                                      /ALLISON G WOOD/Primary Examiner, Art Unit 3625